Title: Mary Smith Cranch to Abigail Adams, 10 June 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            Dear Sister
            Quincy June 10th 1798
          
          I have at last heard from atkinson I had just Sent a long Letter to sister when I receiv’d one from her & another from Cousin Betsy— Sister is full of anxiety about her Daughter & well she may be—for by both the letters I think her in a fix’d consumtion— her cough is better but her Fever runs high & She has night Sweats & is So weak she can ride but a few miles in a day. Cousin Betsy Says She sent me a long Letter the week before, but I have not got it yet. Sister Says She feels so agitated She cannot bear to take her pen to write— her mind has been keept in Such painful Suspence for five months past that life has had but few injoyments. She wants her sisters by her to comfort & Support her— my heart is rent for her. She possesses a great Share of fortitude but tho her Spirits Sustains the load of woes & cares, perplexities & aprehentions which providence has Seen fit to exercise her. yet her Body bows under it & I some times fear She will not be able to stand many more Shocks. Should she lose the dear Girl as I much fear She will, it will be the Severest Stroke She has yet met with— She has just arriv’d at the age to become the companion & confidant of her Mother & her charming Spirits have been a cordial in a gloomy hour.— how apt we are to look forward & please ourselves with plans of fancy’d happiness tho we have often had to experince the breaking of the bubble before it had been Swell’d to half its propos’d Size— If we would tast any real

happiness we must injoy the good of the present moment & leave to the great arbiter of events whatever is in the womb of Futurety— I fear my Sister you will indeed miss many of your Friends & acquaintince when you return. Mrs Welsh tells mer her Sister Allen is thought to be going fast into a consumtion also— to be the last of a Family is a Gloomy thought— These are things I know you are anxious about—but I hate to write them to you.— I am Sure they will depress your Spirits, & they are full low enough already. our publick prospects are dark & distressing our vices make them much more so— they robs us of our confedence. but for them, I should fear nothing that our enemies could design for we are verily innocent towards them—
          when Cousin Betsy will return I know not her aunt wants her much never more, & I think it will be impossible for her to deny comfort & assistance to one who has been a parent to her from infancy dear Girl She goes from house to house doing good— by your Sending the wedding Garments I should Suppose you expected her to be married Soon there is no appearence of it that I have seen— however we have at last got the Box. I have not yet open’d it, as we have just receiv’d it. I wish I could get the caps out without for tis a wonder if they do not loose half their value if they Should be view’d by vulgar eyes before the proper time I Shall be careful not to rob them of any of there importance & Shall nail up the Box again
          I was in Boston on Saturday mr Smith was absent mrs Smith mention to me what you had written to him about Tom welsh & Said he had not yet given his opinion. she supposed he was considering. I wish’d to have seen him— I was at the Doc: but did not see him She is much more composed & better in health & has no Idea how bad the Doc: affairs are Toms Bills are So behind hand at college that Mr Isaac Smith told Mrs Greenleaf, he would not have his degree [. . .] they were Settled & I do not believe his Father ca[. . . .] it
          I hope your house will be done, but they do not get along So fast as I want them to mr Newcomb is very Slow about his part & we have had So much wet weather that it has prevented Some of the works being done So Soon as it ought to be you may tell the President his Farm looks delightfully, & I hear People Say he has a Noble Piece of Barley. there never was a more growing Season
          your Brother adams Family are all Well mrs Black has wean’d her baby & the nurse is return’d
          
          I long to hear the contents of the despatches which went on last week. I hope the Gentlemen can give a good reason for their delay to return after they had been so insolantly dispos’d & insulted, but I mean to hear before I censure— extend the Same charity if you do not receive a letter every week— / to your ever affectionate Sister
          
            Mary Cranch
          
        